COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


IN RE:                                            §                 No. 08-16-00176-CV

WINTON & ASSOCIATES, INC.,                        §           AN ORIGINAL PROCEEDING

Relator.                                          §                  IN MANDAMUS

                                                  §

                                  MEMORANDUM OPINION

         Relator, Winton & Associates, Inc., has filed a petition for writ of mandamus against the

Honorable Javier Alvarez asking that we order Respondent to set aside an order denying

Relator’s plea in abatement and order the parties to arbitration. We deny mandamus relief.

         To be entitled to mandamus relief, a relator must meet two requirements.            In re

Prudential Insurance Company of America, L.L.C., 148 S.W.3d 124, 135 (Tex. 2004); Walker v.

Packer, 827 S.W.2d 833, 840 (Tex. 1992). First, the relator must show that the trial court clearly

abused its discretion. In re Prudential, 148 S.W.3d at 135. Second, it must demonstrate that

there is no adequate remedy by appeal. In re Prudential, 148 S.W.3d at 135-36; In re McAllen

Medical Center, Inc., 275 S.W.3d 458, 462 (Tex. 2008). Based on the petition and record before

us, we conclude that Relator has failed to establish it is entitled to mandamus relief. See

TEX.R.APP.P. 52.8. Accordingly, the petition is denied.


                                              STEVEN L. HUGHES, Justice
August 17, 2016

Before McClure, C.J., Rodriguez, and Hughes, JJ.